United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1009
                       ___________________________

                                  Dr. John Gray

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Welch Motor Company, Inc., doing business as Welch-Nissan Motors, Inc.; David
                               Welch, Owner

                    lllllllllllllllllllll Defendants - Appellees
                       ___________________________

                               No. 17-1227
                       ___________________________

                                  Dr. John Gray

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Welch Motor Company, Inc., doing business as Welch-Nissan Motors, Inc.; David
                               Welch, Owner

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeals from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________
                             Submitted: August 7, 2017
                              Filed: August 10, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.

                                   ____________
PER CURIAM.

       Welch Motor Company hired Dr. John Gray as a salesperson in July 2014.
Less than one month later, Welch Motor's sales manager terminated Gray's
employment in part because Gray would frequently leave work to attend to personal
errands. Gray sued Welch Motor, raising claims under the Lanham Act (15 U.S.C.
§§ 1126(h), (i) and 1117), the Arkansas Deceptive Trade Practices Act (ADTPA)
(Ark. Code § 4-88-101 et seq.), and the Arkansas Civil Rights Act (Ark. Code § 16-
123-107), alleging various acts of race-based discrimination and unfair trade
practices.

      The district court1 denied various of Gray's discovery motions and requests,
and ultimately granted summary judgment in favor of Welch Motor on all of Gray's
claims. We have carefully reviewed all of Gray's appellate arguments, the pleadings,
and record evidence in this matter. Cognizant of the standards of review and
reviewing the facts in the light most favorable to Gray, giving him the benefit of all
reasonable inferences, Edwards v. Hiland Roberts Dairy, Co., 860 F.3d 1121, 1125
(8th Cir. 2017) (grant of summary judgment reviewed de novo); Hudson Enters, Inc.
v. Certain Underwriters at Lloyd's London Ins. Cos., 855 F.3d 874, 877 (8th Cir.
2017) ("We review a district court's 'discovery rulings in a manner both narrow and
deferential, and reversal is only warranted if an erroneous ruling amounted to a gross

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-
abuse of discretion.'" (quoting Robinson v. Potter, 453 F.3d 990, 994-95 (8th Cir.
2006))), we affirm the district court for the reasons stated in its analyses and orders.
See 8th Cir. R. 47B.
                        ______________________________




                                          -3-